DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

In regard to claim 1; Pierre et al., Pub. No.: US 20030042802 A1, taken either individually or in combination with other prior art of record fails to teach or render obvious “a locking device with a pulse controlled rotary lock,  for preventing movement between two elements that are mounted to move relative to each other” as recited on independent claim  1, reproduced below with highlighted common elements; “a locking device .. comprising a lock, an angular indexing mechanism, a pulse-controlled actuator and a spring member, the lock being mounted to rotate relative to one of the two elements around an axis in order to present successive angular positions for locking and for release ..., the lock being constrained to rotate around the axis with a selector of the angular indexing mechanism ... cause the lock to pass from one angular position to the other without generating any translation of said lock along the axis.”.

Therefore, Applicant’s arguments, see Applicant Arguments/Remarks pages 4-8, filed on 07/25/2022, with respect to claims 1-4 have been fully considered and are persuasive; the rejection of claims 1-4 under 35 USC § 112(a) & 103 have been withdrawn.

Some of the closest prior art found on search which all are fail to disclose above limitations;
J Pierre  et al., US20030042802A1, Safety Locking Device For Electromechanical Equipment And Aircraft Wheel Brake Equipped Therewith,
Remarks: Discloses a safety locking device for electromechanical equipment which is provided with a shaft rotating about a rotation axis.
However, fails to disclose the claim elements at step 1 above.

Dimig et al., US20050092045A1, Latch Apparatus and Method,
Remarks: Discloses devices and methods for controlling and switching a latch between latched and unlatched states.
However, fails to disclose the claim elements at step 1 above.

Wamala, US20150159679A1, PULSE CONTROLLED LINEAR ACTUATOR,
Remarks: Discloses a pulse controlled linear actuator comprising a working cylinder with a piston installed moving freely, and the piston shank represents the output of the actuator.
However, fails to disclose the claim elements at step 1 above.

The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-4 are allowed;
Claim 1 is allowed independent claim.
Claims 2-4 are allowed due to dependencies to the allowed claim 1.

Invention Drawings: 

    PNG
    media_image1.png
    504
    313
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    875
    638
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    653
    626
    media_image3.png
    Greyscale
      
    PNG
    media_image4.png
    426
    462
    media_image4.png
    Greyscale
    
    PNG
    media_image5.png
    917
    474
    media_image5.png
    Greyscale
  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665